--------------------------------------------------------------------------------

Exhibit 10.1
 
Welbilt, Inc.
2227 Welbilt Boulevard
New Port Richey, FL 34655 USA
T +1.727.375.7010
www.welbilt.com
[image00001.jpg]

 
SEPARATION AGREEMENT
 
This Separation Agreement (“Agreement”), is entered into as of August 9, 2018,
between Welbilt, Inc. (“Company”), a Delaware corporation, and Hubertus
Muehlhaeuser (“Executive”) (collectively referred to as “Parties”).
 
WHEREAS, Executive has been employed by the Company as President and Chief
Executive Officer since August, 2015; and
 
WHEREAS Executive informed the Company that he is voluntarily terminating his
employment; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined to
accept Executive’s resignation effective August 31, 2018, and the Company
desires to set forth the terms of Executive’s resignation from the Company, and
the terms of Executive’s continued employment through such date.
 
THEREFORE, in consideration of the mutual promises contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the undersigned, intending to be legally bound, state
and agree as provided below.
 
1.        Resignation.  Executive will resign from his position as President and
Chief Executive Officer, effective at the close of business on August 31, 2018,
or such earlier date that may be provided for under this Agreement (in either
case, the “Resignation Date”).  Effective as of the Resignation Date, Executive
will resign from all directorships, officerships and other positions he holds
with the Company or any of its subsidiaries or affiliates, including as a member
of the Board and as a fiduciary of any employee benefit plan of the Company or
any of its subsidiaries or affiliates, and agrees to promptly execute any other
documents to effectuate such resignations, as requested by the Company.  During
the period between Executive’s signing of this Agreement and the Resignation
Date (the “Transition Period”), Executive agrees to devote his entire business
time to, and shall diligently and efficiently perform, his duties to the best of
his ability and in compliance with all applicable laws, regulations and Company
policies, codes and practices.
 
2.        Compensation and Benefits.  In consideration of Executive’s execution
of this Agreement and the Company’s continued employment of Executive during the
Transition Period, and provided that Executive continues to comply with the
Agreement’s terms and conditions, Executive will receive the following:
 

  (a)
Base Salary.  The Company shall continue to pay Executive his current base
salary in accordance with the Company’s normal payroll cycle until the
Resignation Date.

 

  (b)
Separation Payment.  The Company shall pay Executive, within 10 days after
Executive executes the General Release attached hereto as Exhibit A and any
revocation period has expired, a lump sum cash payment in the amount of
$760,336.50, in recognition of Executive’s partial year of service and that
Executive would not otherwise be entitled to a payment under the Company’s 2018
annual cash incentive program.

 

--------------------------------------------------------------------------------

(c)
Health Insurance. Executive’s health insurance will terminate on the last day of
the month in which the Resignation Date occurs. If eligible, Executive may
thereafter elect to continue Executive’s health benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or state
insurance laws, if applicable, at Executive’s own expense. Notice of Executive’s
COBRA rights will be sent to Executive under separate cover. Executive’s rights
to elect such coverage are not contingent upon his entering into this Agreement.

 

(d)
Equity Awards. Executive shall continue to vest in any equity awards previously
awarded to him by the Company (“Company Equity Awards”) pursuant to the terms of
such awards under the Company’s 2016 Omnibus Incentive Plan through the
Resignation Date.  Any previously granted Company Equity Awards that have not
vested as of the Resignation Date shall be forfeited.  In addition, Executive
may exercise any Company Equity Awards which are vested stock options through
the earlier of:  (i) the original expiration date of such vested stock options
or (ii) twenty-four (24) months from the Resignation Date.  For the avoidance of
doubt, this Agreement does not address the treatment of any equity awards that
Executive holds covering the common stock of the Manitowoc Company, Inc.

 

(e)
Executive agrees and acknowledges that, but for the promises contained in this
Agreement and all Exhibits hereto, Executive would not be entitled to the
consideration set forth in Sections 2(b) and 2(d).  The foregoing payments and
benefits provided under this Section 2 shall be in lieu of and discharge any and
all obligations of the Company to Executive for any rights or claims of any
type, including but not limited to, any and all rights that Executive may have
arising out of his employment and resignation, including but not limited to
Executive’s rights or claims of any type arising out of the equity compensation
plans, the Company’s annual incentive program, Executive’s Employment Agreement
with the Company (dated November 1, 2016) (the “Employment Agreement”), any
other Company plan, policy, or practice, any offer letter or contract of any
type, or any other expectation of remuneration or benefit on the part of
Executive.

 

(f)
Executive expressly understands and acknowledges that the Company agrees to
provide the above-stated payments and benefits in exchange for Executive’s
compliance with the terms set out in this Agreement.  If Executive fails to
comply with any of his obligations under this Agreement described above,
Executive understands and acknowledges that the Company may cease making any of
the above-described payments and benefits.  In addition, if the Company, in its
sole discretion, determines that, in the performance of his duties for the
Company, Executive violated any law (other than violations that were undertaken
with the good-faith belief that the relevant actions or omission would not
violate applicable law) or Company policy, or otherwise engaged in any conduct
contrary to the Company’s interest (other than the resignation contemplated by
this Agreement) while a Company employee during the term for payment described
above, Executive understands and acknowledges that the Company may cease making
any of the above-described payments and benefits.  Executive also acknowledges
that if any payments are made to Executive under this Agreement, but are
suspended as a result of a breach by Executive of any provision of this
Agreement, then the payments made to Executive are satisfactory and adequate
consideration for the covenants and releases made by Executive herein.

 
2

--------------------------------------------------------------------------------

(g)
Release.  Notwithstanding anything herein to the contrary, Executive shall not
be eligible to receive the benefits described in Sections 2(b) and 2(d) hereof
unless (i) no earlier than the Resignation Date, and prior to the 60th day
following the Resignation Date, Executive executes the General Release of all
claims attached hereto as Exhibit A and (ii) any applicable revocation period
has expired during such 60-day period without Executive revoking such release.

 
3.        Other Benefits.  All other benefits not described in this Agreement
above, including those described in the Employment Agreement, shall cease as of
the Resignation Date; provided that nothing in this Agreement shall be
interpreted in a manner which would require Executive to forfeit benefits that
were vested as of the Resignation Date.  Executive acknowledges and agrees that,
other than the payments and benefits expressly set forth in this Agreement,
Executive has received all compensation to which he is entitled from the
Company, and Executive is not entitled to any other payments or benefits from
the Company.
 
4.        Termination of Employment.
 

(a)
The Company may immediately terminate this Agreement upon delivery of notice
that the Company, in its sole discretion, has determined Executive has:  (i)
materially breached the terms of this Agreement; (ii) failed to use his
reasonable best efforts to perform his duties during the Transition Period;
(iii) engaged in conduct that undermines or disparages the Company, including
the Company’s management team, in any manner; or (iv) materially violated any
Company policy, Code of Conduct, practice or similar guidelines.

 

(b)
In the case of early termination of the Agreement under this Section 4,
Executive shall be entitled to receive only the payments and benefits listed in
Sections 2(a) through the last day of employment.  Executive further understands
and agrees that if any payments are made to Executive under this Agreement but
are ended as a result of his early termination under this Section 4, then the
payments and benefits made to Executive are satisfactory and adequate
consideration for the covenants and releases made by Executive herein.

 
5.        Adequate Consideration.  Executive understands and agrees that payment
of any of the benefits described herein is not required by law and are not
required by the Company’s policies and procedures.  Executive also acknowledges
that a portion of the consideration for this Agreement is Executive’s ongoing
compliance with the terms of the Agreement over time.  Executive also
acknowledges that if any payments are made to Executive under the terms of this
Agreement, but are suspended pursuant to Section 2(f), then the payments made to
Executive are satisfactory and adequate consideration for the covenants and
releases made by Executive herein.
 
3

--------------------------------------------------------------------------------

6.        Non-Admission of Liability.  Executive acknowledges and agrees that
this Agreement shall not in any way be construed as an admission by the Company
that it acted wrongfully with respect to Executive or any other person(s), or
that Executive has any rights whatsoever against the Company.  The Company
specifically disclaims any liability to or wrongful acts against Executive or
any other person(s).
 
7.        Continuing Obligations.  Executive acknowledges his continuing
obligations under the Agreement Regarding Confidential Information, Intellectual
Property, Non-Solicitation of Employees and Non-Compete, attached hereto as
Exhibit B, including but not limited to, Executive’s obligations related to
confidentiality and noninterference with personnel relations.  Notwithstanding
anything herein or in Exhibit B to the contrary, Executive shall not be held
liable under this Agreement, Exhibit B or any other agreement or any federal or
state trade secret law for making any confidential disclosure of a Company trade
secret or other confidential information to a government official or an attorney
for purposes of reporting a suspected violation of law or regulation, or in a
court filing under seal.
 
8.        Non-Disparagement.  Executive agrees that he will not make, utter or
issue, or procure any person, firm, or entity to make, utter or issue, any
statement in any form, including written, oral and electronic communications of
any kind, which materially disparages the Company, any of its subsidiaries or
affiliates, their business, their actions or their officers, directors or
employees, to any person or entity (including, without limitation, Company
employees, independent contractors, investors, shareholders, lenders, bankers,
etc.), regardless of the truth or falsity of such statement.  The Company agrees
that it will not, and will direct its executive officers and directors to not,
make, utter or issue, or procure any person, firm, or entity to make, utter or
issue, any statement in any form, including written, oral and electronic
communications of any kind, which materially disparages Executive to any person
or entity, regardless of the truth or falsity of such statement. This section
does not apply to truthful testimony or disclosure compelled or required by
applicable law or legal process.  Nothing in this section is intended to or
shall prohibit any person or entity (including, without limitation, Executive)
from:  (i) providing truthful testimony compelled by applicable law or legal
process; or (ii) cooperating fully and truthfully with any government authority
conducting an investigation into any potential violation of any law or
regulation.
 
4

--------------------------------------------------------------------------------

9         Cooperation.  Executive is permitted to cooperate fully and truthfully
with any government authority conducting an investigation into any potential
violation of any law or regulation. Nothing in this Agreement is intended to or
shall prohibit Executive from providing such cooperation.  During his
employment, Executive agrees that he must cooperate without limitation in
performing all duties and other responsibilities reasonably assigned to or
reasonably requested of him by the Company.  After the Resignation Date,
Executive agrees that, to the extent reasonably requested by the Company and/or
the Board or any committees thereof at any time in the future, Executive will
make himself reasonably available to provide information and assistance to the
Company in any dispute, proceeding, arbitration, investigation (whether internal
or external) or litigation involving the Company of which Executive has material
knowledge, or with respect to which Executive has material involvement, as a
result of his employment with the Company, including, but not limited to,
providing whatever information he has available to the Company, its attorneys,
agents, contractors or other representatives.  Executive agrees and acknowledges
that such assistance and cooperation may include, but not be limited to,
providing relevant information and documents reasonably available to Executive
about matters on which he worked. Executive agrees to make himself reasonably
available to the Company or its representatives (including but not limited to
its attorneys) at a mutually agreeable time for interviews and meetings
regarding any matter relating to his employment or matters on which he acquired
material knowledge while employed at the Company as may be reasonably
requested.  Executive expressly agrees and understands that, even after the
Resignation Date, at the Company’s request, he shall make himself reasonably
available for appearances in any dispute, arbitration, investigation,
litigation, or other proceeding (including but not limited to depositions) on
reasonable terms as may be necessary to effectuate the business of the Company
and/or to provide for the defense or representation of the Company in any
dispute, proceeding, arbitration, investigation or litigation involving the
Company, but subject in any case to Executive’s scheduling obligations.  The
Company shall reimburse Executive for the reasonable expenses he incurs in the
course of cooperating with such Company requests.
 
10.      Return of Company Property.  Executive agrees, by the Resignation Date,
to return all property of the Company, including but not limited to documents in
any format, given to Executive to facilitate Executive’s work for the Company.
 
11.      Consultation with Attorney.  By signing below, Executive acknowledges
and agrees that:
 

(a)
he has carefully read and understands the terms of this Agreement;

 

(b)
he has signed this Agreement freely and voluntarily and without duress or
coercion and with full knowledge of its significance and consequences;

 

(c)
the only consideration for signing this Agreement are the terms stated herein
and no other promise, agreement or representation of any kind has been made to
Executive by any person or entity whatsoever to cause him to sign this
Agreement; and

 

(d)
the Company advised Executive of his right to consult with an attorney before
signing this Agreement.

 
12.      Severability.  If any of the provisions of this Agreement are
determined to be invalid by a court, arbitrator, or government agency of
competent jurisdiction, the Parties agree that such a determination shall not
affect the enforceability of the other provisions herein.
 
13.      Governing Law.  The laws of the State of Florida shall govern the
validity and interpretation of this Agreement, without regard to conflict of
laws provisions.
 
14.      Plain Meaning and Drafting.  This Agreement shall be interpreted in
accordance with the plain meaning of its terms.  Although the initial draft of
this Agreement has been drafted by counsel for the Company, the Parties agree
that this Agreement cannot be construed in favor of or against any of the
Parties to this Agreement.  The Parties agree that they have had the opportunity
to consult with counsel of their choosing with respect to the terms of this
Agreement.
 
5

--------------------------------------------------------------------------------

15.      No Representations.  Executive represents and acknowledges that in
executing this Agreement, Executive does not rely and has not relied upon any
representation or statement not set forth herein made by the Company or by any
of the Company’s agents, representatives, members, or attorneys with regard to
the subject matter, basis, or effect of this Agreement or otherwise.
 
16.      Sole and Entire Agreement.  This Agreement, and all Exhibits attached
hereto, sets forth the entire agreement between the parties hereto and fully
supersedes the Employment Agreement (except for Section 4.10 thereof, which is
expressly incorporated herein) and any and all other prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.  This Agreement shall not be modified except in writing.  For the
avoidance of doubt, this Agreement amends any Company Equity Awards held by
Executive so that any such Company Equity Awards reflect the relevant terms set
forth in Section 2 of this Agreement.
 
17.      Remedies and Forum Selection.  Any controversy or claim arising out of
or relating to this Agreement, including any claimed breach of the Agreement, or
any other dispute between the Parties of any nature, shall be brought on the
Circuit Court for Hillsborough County, Florida, this Court being the sole,
exclusive, and mandatory venue and jurisdiction for any disputes between the
Parties arising from or relating to this Agreement.  If any action is filed, by
any Party, relating to a breach of this Agreement and/or enforcement of this
Agreement, Executive expressly agrees and consents to jurisdiction in the
Circuit Court for Hillsborough County, Florida and waives any claim that the
Circuit Court for Hillsborough County, Florida is an inconvenient forum.  Should
either Party file an action to enforce the terms of this Agreement, the
prevailing party in such action shall be awarded reasonable attorneys’ fees and
costs incurred in bringing such action, in addition to any other remedies
available in law or in equity.
 
18.      Taxes.  The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any applicable law, regulation or ruling.  It is intended
that any amounts payable under this Agreement will be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
treasury regulations relating thereto, and this Agreement shall be interpreted
and construed accordingly; provided, however, that the Company and its
affiliates shall not be responsible for any taxes, penalties, interest or other
losses or expenses incurred by Executive due to any failure to comply with
Section 409A of the Code so long as the payments required by this Agreement are
made at the times set forth herein.  Each payment under this Agreement as a
result of the separation of Executive’s service shall be considered a separate
payment for purposes of Section 409A of the Code.  To the extent any
reimbursement provided under this Agreement is deferred compensation subject to
Section 409A of the Code (a) the amount of expenses eligible for reimbursement
during a calendar year may not affect the expenses eligible for reimbursement in
any other taxable year; (b) the reimbursement of an eligible expense must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred; and (c) the right to reimbursement is not
subject to liquidation or exchange for another benefit.
 
6

--------------------------------------------------------------------------------

19.      Counterparts.  This Agreement may be executed in counterparts, each of
which, when taken together, shall constitute one entire original Agreement.
Facsimile and/or scanned-and-emailed signatures are acceptable as originals.
 
[Signature Page Follows]
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Hubertus Muehlhaeuser and Welbilt, Inc. have executed this
Agreement as of the date written below their requisite signatures.
 
BY SIGNING THIS AGREEMENT, EXECUTIVE STATES THAT:  HE HAS READ IT; HE
UNDERSTANDS IT; HE AGREES TO ALL THE TERMS CONTAINED WITHIN THE AGREEMENT; HE
HAS CONSULTED WITH HIS ATTORNEY BEFORE SIGNING IT; AND HE HAS SIGNED IT
KNOWINGLY AND VOLUNTARILY.
 

 
By:
/s/ Hubertus Muehlhaeuser      
Hubertus Muehlhaeuser
     
Date: August 9, 2018




 
Welbilt, Inc.
     
By:
/s/ Joel Horn      
Its:   EVP, General Counsel & Secretary
     
Date: August 9, 2018

 

--------------------------------------------------------------------------------

EXHIBIT A
 
Release of All Claims
 
(To Be Executed On Or After Resignation Date)
 
In exchange for, and as a condition to receipt of the benefits set forth in
Sections 2(b) and 2(d) of the Separation Agreement between Hubertus Muehlhaeuser
(“Executive”) and Welbilt, Inc., a Delaware corporation (“Company”), dated
August 9, 2018 (the “Separation Agreement”), the Company and Executive have
entered into this Release of All Claims (the “Release”) as of the last date set
forth on the signature page hereto.
 
1.        Release by Executive.
 
(i)         Executive waives any and all claims and hereby releases and forever
discharges the Company and each and all of its current and former affiliated
business entities, parent or sister corporations, predecessors, successors,
affiliates, assigns, partners, insurers, guarantors, shareholders, board
members, and each and all of their officers, directors, representatives,
employees, agents, attorneys and other representatives (the “Released Parties”)
from any and all claims and causes-of-action, charges, complaints, liabilities,
obligations, promises, agreements, damages, actions, suits, rights, demands,
losses, debts, costs and expenses of any nature whatsoever, whether known or
unknown, suspected or unsuspected, disclosed or undisclosed, contingent or
absolute, matured or unmatured, whether brought individually, as a member or
representative of a class, or derivatively on behalf of the Company or
shareholders of the Company, arising prior to the Effective Date, which
Executive now has or ever had against the Released Parties with respect to or
connected with his employment with the Company (collectively the “Claims”),
including, but not limited to, any and all matters related in any way to
Executive’s employment with or resignation from the Company, Executive’s
ownership of Company stock, and any claims or causes-of-action under Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1866, 42 U.S.C. § 1981,
the Americans With Disabilities Act of 1990, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Act
of 1991, the Family Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, and any other federal, state or local anti-discrimination
or anti-retaliation laws, and any other statutory, contractual, or tort, or
equitable claims related in any manner to Executive’s employment, resignation
from employment with the Company or his status as a shareholder of the Company. 
Nothing in this Release is intended to prohibit or interfere with Executive’s
right to participate as a complainant or witness in a governmental agency
investigation (including but not limited to any activities protected under the
whistleblower provisions of any applicable laws or regulations), during which
communications can be made without authorization by or notification to the
Company. Executive is waiving, however, his right to any monetary recovery or
relief (including but not limited to reinstatement to employment) should the
EEOC or any other agency or commission pursue any claims on his behalf, except
with respect to any monetary recovery under the Dodd-Frank Wall Street Reform
and Consumer Protection Act and the Sarbanes-Oxley Act of 2002.
 

--------------------------------------------------------------------------------

(b)
This Release does not prohibit the following rights or Claims: (1) Claims that
first arise after Executive signs the Release or which arise out of or in
connection with the interpretation or enforcement of the Release itself; (2)
Executive’s right to file a charge or complaint with the EEOC or other federal
or state agency, or his ability to participate in any investigation or
proceeding conducted by such agency, except Executive agrees and understands
that he will not seek or accept any personal relief including, but not limited
to, an award of monetary damages or reinstatement to employment, in connection
with such a charge or claims (provided, however, and for the avoidance of doubt,
nothing herein prevents Executive from receiving any whistleblower award); (3)
any rights or Claims, whether specified above or not, that cannot be waived as a
matter of law pursuant to federal, state or local statute; (4) any rights
Executive has to indemnification from the Company; and (5) any rights Executive
has to coverage under any director and officer liability insurance policy of the
Company.  If it is determined that any Claim covered by this Release cannot be
waived as a matter of law, Executive expressly agrees that this Release will
nevertheless remain valid and fully enforceable as to the remaining released
Claims.

 

(c)
By signing this Release, Executive understands that he voluntarily and knowingly
waives any and all of his rights or claims under the federal Age Discrimination
in Employment Act of 1967 (ADEA), as amended, that may have existed prior to the
date he signs this Release.  However, Executive is not waiving any future rights
or claims under the ADEA or Title VII of the Civil Rights Act for actions
arising after the date he signs this Reaffirmation.

 

(d)
Executive understands that he is releasing Claims that he may not know about,
and that is his knowing and voluntary intent.  Executive expressly waives all
rights that he might have under any law that is intended to prevent unknown
Claims from being released.  Executive understands the significance of doing so.

 
2.        Non-Litigation.  Executive represents and warrants that he has not
made, filed or lodged any complaints, charges or lawsuits or otherwise directly
or indirectly commenced any proceeding against the Company and/or any Released
Parties with any governmental agency, department or official; any regulatory
authority, court, or other tribunal; and/or any other dispute resolution body. 
Nothing in this Release is intended to prohibit or interfere with Executive’s
right to participate as a complainant or witness in a governmental agency
investigation (including but not limited to any activities protected under the
whistleblower provisions of any applicable laws or regulations), during which
communications can be made without authorization by or notification to the
Company.  Executive is waiving, however, his right to any personal monetary
recovery or personal relief should any federal or state government agency or
commission pursue any claims on his behalf; provided, however, and for the
avoidance of doubt, nothing herein prevents Executive from receiving any
whistleblower award.
 
3.        No Transfer of Potential Claims.  Executive represents and warrants
that he has not previously assigned or transferred, or purported to assign or
transfer, to any person or entity, any of the Claims released by this Release
and Executive agrees to indemnify and hold harmless the Released Parties from
any clam, demand, debt, obligation, liability, cost, expense, right of action or
cause of action based on, arising out of or in assignment.
 
2

--------------------------------------------------------------------------------

4.        Non-Admission of Liability.  Executive acknowledges and agrees that
this Release shall not in any way be construed as an admission by the Company
that it acted wrongfully with respect to Executive or any other person(s), or
that Executive has any rights whatsoever against the Company or any Released
Party.  The Company specifically disclaims any liability to or wrongful acts
against Executive or any other person(s).
 
5.        Sufficiency of Consideration.  Executive agrees and acknowledges that
the benefits set forth in Sections 2(b) and 2(d) of the Separation Agreement,
which Executive agrees and acknowledges that he is not entitled to receive
absent execution of this Release, have provided good and sufficient
consideration for every promise, duty, release, obligation, agreement and right
contained in this Release.
 
6.        Consultation with Attorney.  By signing below, Executive represents
and warrants that he has been offered a period of at least twenty-one (21)
calendar days to consider this Release.  Executive acknowledges that if he signs
this Release prior to the expiration of the 21-day period, that he did so
voluntarily. By signing this Release, Executive further acknowledges and agrees
that:
 

(a)
he has carefully read and understands the terms of this Release;

 

(b)
he has signed this Release freely and voluntarily and without duress or coercion
and with full knowledge of its significance and consequences and of the rights
relinquished, surrendered, released and discharged hereunder;

 

(c)
the only consideration for signing this Release are the terms stated in Sections
2(b) and 2(d) of the Separation Agreement and no other promise, agreement or
representation of any kind has been made to Executive by any person or entity
whatsoever to cause him to sign this Release; and

 

(d)
the Company advised Executive of his right to consult with an attorney before
signing this Release.

 
7.        Revocation Period.  Executive may revoke this Release for a period of
seven (7) calendar days following the day he executes this Release (“Revocation
Period”).  Any revocation within this period must be submitted, in writing, to
Joel H. Horn, EVP, General Counsel and Corporate Secretary and state, “I hereby
revoke my agreement to enter into the Release.”  The revocation must be
delivered to Joel H. Horn within seven (7) calendar days of Executive’s
execution of this Release.  If Executive revokes this Release, then this Release
shall terminate and be of no further force and effect.  If Executive does not
revoke this Release prior to the eighth (8) day after Executive’s signing,
Executive agrees that this Release shall become enforceable on the eighth (8)
day after his signing (the “Effective Date”).
 
8.        Severability.  If any of the provisions of this Release are determined
to be invalid by a court, arbitrator, or government agency of competent
jurisdiction, the Parties agree that such a determination shall not affect the
enforceability of the other provisions herein.
 
3

--------------------------------------------------------------------------------

9.        Governing Law.  The laws of the State of Florida shall govern the
validity and interpretation of this Release, without regard to conflict of laws
provisions.
 
10.      Plain Meaning and Drafting.  This Release shall be interpreted in
accordance with the plain meaning of its terms.  Although the initial draft of
this Release has been drafted by counsel for the Company, the Parties agree that
this Release cannot be construed in favor of or against any of the Parties to
this Release.  The Parties agree that they have had the opportunity to consult
with counsel of their choosing with respect to the terms of this Release.
 
11.      No Representations.  Executive represents and acknowledges that in
executing this Release, Executive does not rely and has not relied upon any
representation or statement not set forth herein made by the Company, by any of
the Released Parties or by any of the Company’s or Released Parties’ agents,
representatives, members, or attorneys with regard to the subject matter, basis,
or effect of this Release or otherwise.
 
12.      Sole and Entire Agreement.  This Release, along with the Separation
Agreement and any Exhibits thereto (and the other agreements referenced in the
Separation Agreement), set forth the entire agreement between the parties hereto
and fully supersedes any and all other prior agreements or understandings
between the parties hereto pertaining to the subject matter hereof.  This
Release shall not be modified except in writing signed by the parties hereto.
 
13.      Remedies and Forum Selection.  Any controversy or claim arising out of
or relating to this Release, including any claimed breach of the Release, or any
other dispute between the Parties of any nature, shall be brought on the Circuit
Court for Hillsborough County, Florida, this Court being the sole, exclusive,
and mandatory venue and jurisdiction for any disputes between the Parties
arising from or relating to this Release.  If any action is filed, by any Party,
relating to a breach of this Release and/or enforcement of this Release,
Executive expressly agrees and consents to jurisdiction in the Circuit Court for
Hillsborough County, Florida and waives any claim that the Circuit Court for
Hillsborough County, Florida is an inconvenient forum.  Should either Party file
an action to enforce the terms of this Release, the prevailing party in such
action shall be awarded reasonable attorneys’ fees and costs incurred in
bringing such action, in addition to any other remedies available in law or in
equity.
 
14.      Counterparts.  This Release may be executed in counterparts, each of
which, when taken together, shall constitute one entire original Release.
Facsimile and/or scanned-and-emailed signatures are acceptable as originals.
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Hubertus Muehlhaeuser and Welbilt, Inc.
 
BY SIGNING THIS RELEASE, EXECUTIVE STATES THAT:  HE HAS READ IT; HE UNDERSTANDS
IT AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS; HE AGREES TO ALL THE TERMS
CONTAINED WITHIN THE REAFFIRMATION; HE IS AWARE OF HIS RIGHTS TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING IT; HE HAS CONSULTED WITH HIS ATTORNEY BEFORE SIGNING
IT; AND HE HAS SIGNED IT KNOWINGLY AND VOLUNTARILY.
 

 
By:
       
Hubertus Muehlhaeuser
     
Date:    
  , 2018




 
Welbilt, Inc.
     
By:
       
Its:
     
Date:      
  , 2018

 
5

--------------------------------------------------------------------------------

EXHIBIT B
 
Agreement Regarding Confidential Information, Intellectual Property,
Non-Solicitation of Employees and Non-Compete
 

--------------------------------------------------------------------------------

Exhibit A
 
AGREEMENT REGARDING CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY,
NON-SOLICITATION OF EMPLOYEES AND NON-COMPETE


For All Salaried Exempt and Non-exempt Employees


(Please Print).
 

 
Employee’s Last Name
Muehlhaeuser
 
First Name and Initial
Hubertus M.



This Agreement is entered into by and between the undersigned employee
(“Employee”) and Manitowoc Foodservice, Inc. (“Foodservice”), and sets forth the
parties’ understandings regarding Employee’s restrictions from using and/or
disclosing Foodservice confidential or proprietary information, soliciting
Foodservice employees and customers, and assignment of inventions.
 
 
1.             Definitions.  As used in this Agreement, the following terms have
the meanings indicated:
 
(a)       “Foodservice” means and includes Manitowoc Foodservice, Inc., its
successors and assigns, any parent, subsidiary or division of Foodservice, and
any affiliated entity under common control with Foodservice, whether now
existing or hereafter formed or acquired.


(b)      “Employment by Foodservice” means the time (including time prior to the
date hereof) during which the undersigned individual is employed by any entity
comprised within the definition of Foodservice, regardless of any change in the
entity actually employing that individual, and/or any change in ownership and/or
affiliation of any of the entities comprised within said definition as of the
effective date of this Agreement.


2.            Consideration.  Employee acknowledges and agrees that Employee’s
employment by Foodservice and access to confidential information constitute
consideration for this Agreement, and that Employee’s employment and access to
confidential information are conditioned upon the execution of this Agreement,
as full compliance with the terms contained herein is critical to the viability
of Foodservice’s business and the protection of Foodservice’s legitimate
business interests. The parties agree that the terms and conditions of the
restrictions in this Agreement are reasonable and necessary for the protection
of Foodservice’s protectable business interests and to prevent damage or loss to
Foodservice as a result of action taken by Employee. Employee acknowledges and
agrees that the restrictions contained in this Agreement are reasonable and do
not inhibit the free flow of trade or business; nor do they restrict the
mobility, hiring, and/or employment opportunities of any individual or business,
including other Foodservice employees, Employee’s future employer, and any other
business entities, including competitors of Foodservice. Employee acknowledges
and agrees that Employee could continue to actively pursue Employee’s career and
earn sufficient compensation in the same or similar business without breaching
any of the restrictions contained in this Agreement. Employee acknowledges and
agrees that this consideration is sufficient to fully and adequately compensate
Employee for agreeing to the restrictions contained herein.


3.            Non-Compete During Employment.  Employee agrees that during
Employee’s employment with Foodservice, Employee shall not, directly or
indirectly, either individually or as an employee, agent, partner, shareholder,
consultant or in any other capacity, participate in, engage in or have a
financial or other interest in any business which is competitive with
Foodservice.  This paragraph shall not apply to the ownership of less than 10%
of the outstanding stock of a corporation whose shares are traded in a
recognized stock exchange or traded in the over-the-counter market, even though
that corporation may be a competitor of Foodservice.
 
4.            Non-Disclosure of Confidential Information. The parties
acknowledge and agree that Employee’s work requires access to Confidential
Information of Foodservice, and that Foodservice’s Confidential Information is
valuable proprietary information belonging to Foodservice. Maintaining the
confidentiality of such information is crucial to Foodservice’s present and
future success. The parties acknowledge and agree that protection of
Foodservice’s Confidential Information constitutes a legitimate protectable
interest of Foodservice. The parties acknowledge and agree that Foodservice
would not be willing to provide Employee access to this Confidential Information
without the assurance of reasonable protection against any use of this
information by Employee in a manner inconsistent with Foodservice’s best
interests. Therefore, the parties agree as follows:
 

--------------------------------------------------------------------------------

Exhibit A
 
(a)      Employee agrees that a duty to protect Foodservice’s Confidential
Information is imposed upon Employee by law. “Confidential Information”
includes, but is not limited to, trade secrets, design documents, copyright
material, inventions (whether patentable or not), processes, marketing data,
business strategies, product information (including, without limitation, any
product designs, specifications, capabilities, drawings, diagrams, blueprints,
models and similar items), customer and prospective customer lists, supplier and
vendor lists, manufacturing procedures, methods, equipment, compositions,
technology, formulas, know-how, research and development programs, strategic
marketing plans, company-developed sales methods, customer usages and
requirements, computer programs, business plans, company policies,
personnel-related information and company employee Personal Data (defined as any
individually identifiable information about a natural person or from which a
natural person reasonably could be identified) obtained from the company's
confidential personnel files or by virtue of employee's performance of assigned
job responsibilities, pricing and nonpublic financial information and records,
software and similar information, in any form (whether oral, electronic,
written, graphic or other printed form or obtained from access to or observation
of Foodservice’s (and/or any affiliate’s) facilities or operations), which is
not generally known by or readily available to the public at the time of
disclosure or use.


(b)      In addition, and without limiting the duties imposed on Employee by
law, Employee agrees that, during Employee’s employment with Foodservice and for
a period of two (2) years following the voluntary or involuntary termination of
Employee’s employment for any reason, Employee will not disclose to any third
party or use, directly or indirectly, any Confidential Information of
Foodservice, except as required by law or with the express written consent of
Foodservice. Employee agrees that, in the event any person or entity seeks to
legally compel Employee to disclose any such Confidential Information of
Foodservice, Employee shall provide Foodservice with prompt written notice
within three (3) calendar days so that Foodservice may, in its sole discretion,
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this Agreement. In any event, Employee agrees to furnish only
that portion of the Confidential Information of Foodservice which is legally
required to be disclosed, and will exercise Employee’s best efforts to obtain
commercially reasonable assurances that confidential treatment shall be accorded
to such Confidential Information of Foodservice.


(c)      The parties also acknowledge that certain of Foodservice’s Confidential
Information is a “trade secret” as that term is defined in the Florida Uniform
Trade Secrets Act. Employee agrees that Employee shall never disclose to a third
party or use any trade secrets of Foodservice. The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides Foodservice with broader protection than that
provided herein.


(d)       Foodservice has informed Employee that it has (and may have in the
future) duties to third parties (including Foodservice’s customers and vendors)
to maintain information in confidence and secrecy. Employee agrees to be bound
by (and to adhere to) Foodservice’s duties of confidentiality to third parties.
Employee also agrees not to disclose to Foodservice or induce Foodservice to use
any trade secrets, proprietary or confidential information belonging to persons
not affiliated with Foodservice, including any of Employee’s former employers.
Employee further agrees that Employee will carefully preserve, in accordance
with Foodservice’s policies and procedures, all documents, records,
correspondence, prototypes, models and other written or tangible data relating
to Inventions or Confidential Information in every form coming into Employee’s
possession (the “Records”). Employee will return all such Records, along with
any copies of them, to Foodservice when Employee’s employment by Foodservice
ends or when requested to do so by Foodservice.


(e)       Employee agrees that any breach by Employee of any aspect of this
paragraph will entitle Foodservice to any and all relief provided for under
paragraph 10 of this Agreement.


5.             Foodservice Property. The parties acknowledge and agree that
Employee’s work requires access to property of Foodservice.  The parties
acknowledge and agree that protection of Foodservice’s property constitutes a
legitimate protectable interest of Foodservice.  Therefore, the parties agree as
follows:
 

--------------------------------------------------------------------------------

Exhibit A

(a)      Any and all Foodservice property shall, at all times, remain the
property of Foodservice.  Any Foodservice property over which Employee has any
control, is in Employee’s possession or which was in Employee’s possession or
was otherwise entrusted to Employee for use in Employee’s employment must and
will be turned over and must remain on Foodservice premises immediately on the
date of voluntary or involuntary termination of Employee’s employment for any
reason. Any Foodservice property over which the Employee has any control, was in
the Employee’s possession or which was otherwise entrusted to Employee that is
not on company premises as of the date of voluntary or involuntary termination
of Employee’s employment for any reason will be returned to Foodservice as soon
as possible following the date of Employee’s separation.  Employee agrees to
provide all codes, passwords, usernames, or other identification or information
necessary to access any of Foodservice’s computer files, e-mail accounts, or
voicemail systems and agrees to cooperate with Foodservice in an effort to
transfer any files, data, systems, or other information to Foodservice or its
designated agent or employee.  Employee agrees that, as of the date of voluntary
or involuntary termination of Employee’s employment for any reason, Employee
will not access or attempt to access any computer, e-mail, voicemail, or other
system of the company.


(b)      Employee understands and agrees that, during the course of Employee’s
employment, Employee will have access to Foodservice’s Proprietary Information.
“Proprietary Information” is information developed by or for Foodservice, which
is used by Foodservice, but does not rise to the level of Confidential
Information. Proprietary Information includes, but is not limited to, general
policies, operating manuals, forms, spreadsheets, slides, Power Point
presentations, graphs, and other items used internally by Foodservice, which do
not contain Confidential Information. Employee acknowledges and agrees that
Proprietary Information was developed, created, and/or modified on Foodservice
work time and/or at Foodservice’s expense and, as such, has value and
constitutes company property. Employee acknowledges and agrees that, during
Employee’s employment and following the voluntary or involuntary termination of
Employee’s employment for any reason, Employee is not entitled to disclose, use,
possess, and/or have access to any Foodservice property including, but not
limited to Proprietary Information. Employee understands and agrees that,
following the voluntary or involuntary termination of Employee’s employment for
any reason, it shall be a material breach of this Agreement to request and/or
receive Foodservice property from any source without the express written
permission of the Senior Vice President of Strategy, Marketing, and Human
Resources. In the event Employee receives such Foodservice property from any
source, which was not requested by Employee, Employee may rectify the
aforementioned breach by immediately notifying the Senior Vice President of
Strategy, Marketing, and Human Resources of such receipt, along with an
explanation of the manner in which Employee received said company property and
prompt return of said company property.


(c)      Employee agrees that any breach by Employee of any aspect of this
paragraph will entitle Foodservice to any and all relief provided for under
paragraph 10.


6.            Non-Solicitation of Employees. The parties understand and agree
that Foodservice’s relationship with its employees is one of Foodservice’s most
valuable assets. The relationships that Foodservice has developed with its
employees are crucial to Foodservice’s present and future success. The parties
acknowledge and agree that Foodservice’s employee relationships are established
and maintained at great expense and investment, and constitute a legitimate
protectable interest of Foodservice. The parties acknowledge and agree that
assurance of reasonable protection against any interference by Employee with
Foodservice’s relationships with its employees in a manner inconsistent with
Foodservice’s best interests is warranted. Therefore, the parties agree as
follows:


(a)      Employee agrees that, during Employee’s employment by Foodservice and
for a period of two (2) years following the voluntary or involuntary termination
of Employee’s employment for any reason, Employee will not interfere with or
attempt to impair the relationship between Foodservice, and/or any one or more
entities comprised within the definition of Foodservice as of the effective date
of this Agreement, and any of its employees by attempting, directly or
indirectly, to solicit, entice, or otherwise induce any employee to terminate
his/her association with Foodservice to accept employment with a competitor of
Foodservice. The term “solicit, entice or induce” includes, but is not limited
to, the following: (i) communicating with an employee of Foodservice relating to
possible employment with a competitor of Foodservice; (ii) offering bonuses or
additional compensation to encourage employees of Foodservice to terminate their
employment to accept employment with a competitor of Foodservice; (iii)
referring employees of Foodservice to personnel or agents employed or engaged by
competitors of Foodservice; or (iv) referring personnel or agents employed or
engaged by competitors of Foodservice to employees of Foodservice. Employee
acknowledges and agrees that this restriction does not prevent any competitor of
Foodservice from hiring any Foodservice employees without Employee’s
involvement.
 

--------------------------------------------------------------------------------

Exhibit A
 
(b)      Employee further agrees that, during Employee’s employment by
Foodservice and for a period of two (2) years following the voluntary or
involuntary termination of Employee’s employment for any reason, Employee will
not interfere with or attempt to impair the relationship between Foodservice,
and/or any one or more entities comprised within the definition of Foodservice
as of the effective date of this Agreement, and any of its employees by
attempting, directly or indirectly, to solicit, entice, or otherwise induce any
employee to terminate his/her association with Foodservice to accept employment
with any entity with which Employee is or becomes an employee, officer, agent,
independent contractor, consultant, and/or representative (the “Entity”). For
purposes of this subparagraph, Entity shall include any affiliates of the
Entity. The term “solicit, entice or induce” includes, but is not limited to,
the following: (i) communicating with an employee of Foodservice relating to
possible employment with the Entity; (ii) offering bonuses or additional
compensation to encourage employees of Foodservice to terminate their employment
to accept employment with the Entity; (iii) referring employees of Foodservice
to personnel or agents employed or engaged by the Entity; or (iv) referring
personnel or agents employed or engaged by the Entity to employees of
Foodservice. Employee acknowledges and agrees that this restriction does not
prevent Employee’s future employer from hiring any Foodservice employees without
Employee’s involvement.


(c)      Employee agrees that any breach by Employee of any aspect of this
paragraph will entitle Foodservice to any and all relief provided for under
paragraph 10.


7.             Request for Review of Obligations Regarding Future Employment or
Conduct.  Employee acknowledges and agrees that it is not the purpose of this
Agreement to preclude Employee from engaging in employment or conduct that does
not unfairly interfere with Foodservice’s protectable business interests. If
during the term of this Agreement, Employee is uncertain as to whether
Employee’s employment, conduct, or business enterprise may interfere with
Foodservice’s protectable business interests in violation of this Agreement,
Employee agrees to submit to Foodservice in writing a request to engage in said
employment, conduct, or business enterprise, prior to commencing and/or engaging
in any such employment, conduct, or business enterprise. Any such request must
specifically refer to this Agreement. Foodservice agrees that it will respond to
the request with reasonable promptness and that it will not unreasonably
withhold permission to engage in the employment, conduct, or business enterprise
specified in the request, regardless of the terms of the Agreement, if the
employment, conduct, or business enterprise sought to be engaged in does not
interfere with Foodservice’s protectable business interests. Any such permission
granted by Foodservice must be in writing, shall extend only to the employment,
conduct, or business enterprise specifically identified in the written request,
and shall not otherwise constitute a waiver of Foodservice’s rights under the
Agreement.


8.             Enforcement. Employee understands and acknowledges that
irreparable injury will result to Foodservice and its business in the event of a
breach of any of the covenants or obligations contained in this Agreement.
Employee also acknowledges and agrees that the damages or injuries which
Foodservice may sustain as a result of such a breach are difficult to ascertain
and money damages alone would not be an adequate remedy to Foodservice. Employee
therefore agrees that if a controversy arises concerning the rights or
obligations contained in this Agreement or Employee breaches any of the
covenants or obligations contained in this Agreement, Foodservice shall be
entitled to any injunctive, or other, relief necessary to enforce, prevent, or
restrain any violation of the provisions of this Agreement (without posting a
bond or other security). Such relief, however, shall be cumulative and
non-exclusive and shall be in addition to any other right or remedy to which
Foodservice may be entitled. Employee also agrees that any breach by Employee of
Employee’s obligations enumerated in this Agreement shall entitle Foodservice to
reimbursement of any and all attorneys’ fees and costs incurred by the company
in enforcing this Agreement or taking action against Employee for breach of this
Agreement.
 

--------------------------------------------------------------------------------

Exhibit A
 
9.             Disclosure and Assignment of Inventions. The parties agree as
follows:


(a)       “Inventions” means designs, discoveries, improvements, ideas (whether
or not shown or described in writing or reduced to practice) and works of
authorship, whether or not patentable, copyrightable or registrable, including,
without limitation, novel or improved products, processes, machines, promotional
and advertising materials, business data processing programs and systems, and
other manufacturing and sales techniques, which either: (i) relate to the
business of Foodservice or Foodservice's actual or demonstrably anticipated
research or development; or (ii) result from any work performed by the
undersigned for Foodservice.


(b)      Employee agrees: (i) to disclose to Foodservice and to assign to
Foodservice all of Employee’s rights in any Inventions conceived or reduced to
practice at any time during Employee’s employment by Foodservice, either solely
or jointly with others and whether or not developed on Employee’s own time or
with Foodservice’s resources; and (ii) that such Inventions are and will remain
the property of Foodservice. Employee agrees that Inventions first reduced to
practice within one (1) year after Employee’s employment by Foodservice ends
will be treated as if conceived during Employee’s employment by Foodservice
unless Employee can establish specific events giving rise to the conception
which occurred after Employee’s employment by Foodservice has ended. Employee
acknowledges that all original works of authorship made within the scope of
Employee’s employment and which are protectable by copyright are “works made for
hire” as that term is defined in the United States Copyright Act (17 USCA §
101).


(c)      In the Addendum to this Agreement, Employee has identified all of
Employee’s Inventions that have been made or conceived or first reduced to
practice, alone or jointly with others, prior to Employee’s employment by
Foodservice, which do not apply to this Agreement. Employee hereby disclaims and
will not assert any rights in Inventions as having been made, conceived or
acquired prior to Employee’s employment by Foodservice except for those
specifically listed in the Addendum to this Agreement.


(d)      Employee understands that Foodservice or its assignee will have the
right to use the Inventions and obtain letters patents, copyrights or other
statutory or common law protections for Inventions in any and all countries.
Employee will cooperate with Foodservice and will execute and deliver such
documents and do such other acts and things as Foodservice may request, at
Foodservice’s expense, to obtain and maintain letters patent or registrations
covering any Inventions and to vest in Foodservice all rights therein free of
all encumbrances and adverse claims.  Employee further understands and agrees
that the provisions of this paragraph 11(d) will apply even if Employee’s
employment by Foodservice has ended.


10.          Present and Future Employment. This Agreement shall not obligate
Foodservice to employ Employee or continue Employee’s employment, nor will
termination of Employee’s employment release Employee from the provisions of
this Agreement. Employee agrees that during the term of this Agreement, Employee
shall notify any employer of the terms and restrictions of this Agreement.
Employee also agrees that if Employee accepts employment, Foodservice may advise
such employer of this Agreement and its terms.


11.           Governing Law.  The parties agree that this Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
without giving effect to any conflicts of law provisions. The parties also agree
that any action or suit brought by any party to enforce or adjudicate the rights
of the parties to and under this Agreement shall be brought in the Circuit Court
for Hillsborough County, Florida, this Court being the sole, exclusive, and
mandatory venue and jurisdiction for any disputes between the parties arising
from or relating to this Agreement.


12.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by and against the company, its successors
and assigns, and Employee, Employee’s heirs, beneficiaries, and legal
representatives.


13.           Severability. In the event that any provision or clause of this
Agreement shall be held to be invalid or unenforceable for any reason
whatsoever, it is agreed such invalidity or unenforceability shall not affect
any other provision or clause of this Agreement and the remaining covenants,
restrictions, and provisions herein shall remain in full force and effect, and
any court of competent jurisdiction may so modify the objectionable provision as
to make it valid, reasonable, and enforceable.
 

--------------------------------------------------------------------------------

Exhibit A
 
14.           Sale, Consolidation, or Merger.  In the event of a sale of the
stock of Foodservice and/or any one or more entities comprised within the
definition of Foodservice, consolidation or merger of Foodservice, and/or any
one or more entities comprised within the definition of Foodservice, with or
into another corporation or entity, or the sale or spinoff of substantially all
of the operating assets of Foodservice, and/or any one or more entities
comprised within the definition of Foodservice, to another corporation, entity,
or individual, the successor in interest shall be deemed to have assumed all
rights, privileges, duties, and liabilities of Foodservice, and/or the relevant
entities comprised within the definition of Foodservice, under this Agreement.


15.           Notice.  Any notice to be given hereunder shall be deemed
sufficient if addressed in writing, and delivered by registered or certified
mail or delivered personally, in the case of Foodservice to its principal
business office and in Employee’s case, to Employee’s address appearing on
Foodservice’s records, or to such other address as Employee may designate in
writing to Foodservice.


16.           Counterparts. This Agreement may be executed in one or more
counterparts. Each counterpart shall be considered an original and all such
counterparts shall constitute a single agreement binding upon.


17.           Prior Agreements. This Agreement supersedes and cancels any prior
oral or written agreements or understandings between the parties with respect to
the subject matter hereof.


18.           Amendment.  The parties agree that this Agreement may only be
amended or modified by written agreement signed by Employee and a duly
authorized officer of Foodservice.


19.           Waiver.  The failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement, and/or
the waiver of a breach of any provision hereof, shall not be construed as a
waiver of other breaches of the same or other provisions of the Agreement and/or
a relinquishment of any right granted hereunder or of the future performance of
any such term, covenant, or condition.


EMPLOYEE HEREBY ACKNOWLEDGES HAVING READ AND SIGNED THIS AGREEMENT AND HAVING
RECEIVED A COPY THEREOF.


Accepted for Manitowoc Foodservice, Inc. by:


/s/ Maurice D. Jones
 
Signature:
/s/ Hubertus M. Muehlhaeuser      
Print: Hubertus M. Muehlhaeuser
 

 
Name:
Maurice D. Jones  
Address:
   

 

         
Title:
SVP, General Counsel and Secretary  
Social Security No.:
   

 
Date:
November 1, 2016  
Date:
November 1, 2016  

 

--------------------------------------------------------------------------------

Exhibit A
 
ADDENDUM


Paragraph 10 of Employee’s Agreement Regarding Confidential Information,
Intellectual Property, and Non-Solicitation of Employees does not apply to an
Invention for which no equipment, supplies, facility or trade secret information
of Foodservice was used and which was developed entirely on an employee’s own
time, unless: (a) the Invention relates (i) to the business of Foodservice, or
(ii) to Foodservice’s actual or demonstrably anticipated research or
development, or (b) the Invention results from any work performed by an employee
for Foodservice.


The following are Inventions not covered by paragraph 10, in which Employee has
any right, title or interest, and, which were conceived or written either wholly
or in part by Employee prior to employment by Foodservice, but neither published
nor filed in any Patent Office:


NONE. [Strike if list of exceptions is provided.]
 

 
Title of Document
 
Date of Document
 
Name of Witness on Document
           

 
Description of such Inventions:


(Continue on separate page if necessary.)
 
 

--------------------------------------------------------------------------------